Citation Nr: 0504499	
Decision Date: 02/17/05    Archive Date: 02/24/05

DOCKET NO.  03-29 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for tuberculosis.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Entitlement to service connection for low back injury.

4.  Entitlement to service connection for stomach disability.

5.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




ATTORNEY FOR THE BOARD

Tracy Alsup, Associate Counsel


INTRODUCTION

The veteran had active duty service from August 1965 to 
August 1967.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a September 2002 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in October 2002, a 
statement of the case was issued in September 2003, and a 
substantive appeal was received in October 2003.  The Board 
therefore has appellate jurisdiction.  See generally 38 
U.S.C.A. § 7105 (West 2002).  

The veteran originally requested a hearing in his notice of 
disagreement, but he later withdrew his request by 
correspondence received in August 2003.


FINDINGS OF FACT

1.  A November 1996 rating decision denied entitlement to 
service connection for tuberculosis; the veteran did not file 
a notice of disagreement.   

2.  In April 2002, the veteran requested that his claim of 
service connection for tuberculosis be reopened. 

3.  Evidence received since the November 1996 rating decision 
is not new and material and does not raise a reasonable 
possibility of substantiating the claim.  

4.  The veteran did not participate in combat with the enemy 
during his active duty service.

5.  PTSD was not manifested during the veteran's active duty 
service or for many years thereafter, nor is PTSD otherwise 
related to such service. 

6.  Low back injury was not manifested during the veteran's 
active duty service or for many years thereafter, nor is low 
back injury otherwise related to such service.

7.  Stomach disability was not manifested during the 
veteran's active duty service or for many years thereafter, 
nor is stomach disability otherwise related to such service. 

8.  Hypertension was not manifested during the veteran's 
active duty service or for many years thereafter, nor is 
hypertension otherwise related to such service. 

 
CONCLUSIONS OF LAW

1.  The November 1996 rating decision which denied service 
connection for tuberculosis is final.  38 U.S.C.A. § 7105(c) 
(West 2002).  

2.  Evidence received since the November 1996 rating decision 
in connection with tuberculosis is not new and material, and 
the veteran's claim of service connection for tuberculosis, 
has not been reopened.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2004). 

3.  PTSD was not incurred in or aggravated by the veteran's 
active duty service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. § 3.303 (2004). 

4.  Low back injury was not incurred in or aggravated by the 
veteran's active duty service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. § 3.303 (2004). 

5.  Stomach disability was not incurred in or aggravated by 
the veteran's active duty service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. § 3.303 (2004). 

6.  Hypertension was not incurred in or aggravated by the 
veteran's active duty service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

After reviewing the claims file, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
VA benefits.  Specifically, the discussions in the July 2002 
and March 2003 RO letters, the September 2002 rating 
decision, and the September 2003 statement of the case have 
collectively informed the appellant of the information and 
evidence necessary to warrant entitlement to the benefits 
sought.  Moreover, in the July 2002 and March 2003 letters, 
the appellant was advised of the types of evidence VA would 
assist in obtaining as well as the appellant's own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The Board also notes that the July 2002 and March 2003 
letters implicitly notified the appellant of the need to 
submit any pertinent evidence in the appellant's possession.  
In this regard, the appellant was repeatedly advised to 
identify any source of evidence and that VA would assist in 
requesting such evidence.  The Board believes that a 
reasonable inference from such communication was that the 
appellant must also furnish any pertinent evidence that the 
appellant may have and that the requirements of 38 C.F.R. 
§ 3.159(b)(1) have been met.  The Board finds that all 
notices required by VCAA and implementing regulations were 
furnished to the appellant and that no useful purpose would 
be served by delaying appellate review to send out additional 
VCAA notice letters.

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the RO 
provided notice about what evidence the veteran needed to 
submit to establish entitlement and what the VA would do to 
assist him in July 2002, prior to the RO's decision to deny 
the claim in September 2002 as anticipated by the recent 
court holding.  In other words, the VCAA notice is timely. 

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  The record includes certain service medical 
records, service personnel records, private medical records, 
and VA medical records.  The Board notes the veteran has not 
received VA examinations with opinions with regard to his 
claims.  However, in view of the several negative service 
medical records and the lack of competent evidence of any of 
the claimed disabilities for many years after service, the 
Board concludes that the record as it stands includes 
sufficient competent evidence to decide the claim and that no 
VA examinations with etiology opinions are necessary.  38 
C.F.R. § 3.159(c)(4).   Significantly, no additional 
pertinent evidence has been identified by the appellant as 
relevant to the issue on appeal.  Under these circumstances 
of this particular case, no further action is necessary to 
assist the appellant with the claims.

Criteria and Analysis

New and Material Evidence

A claim by the veteran for entitlement to service connection 
for tuberculosis was denied by a rating decision in November 
1996.  At that time, evidence of record showed treatment for 
tuberculosis in the 1980's, but there was no evidence 
suggesting any link to service.  The veteran was advised of 
that determination and furnished notice of appellate rights 
and procedures, but a timely notice of disagreement was not 
received to initiate an appeal.  That decision therefore 
became final.  38 U.S.C.A. § 7105(c).  However, applicable 
law provides that a claim which is the subject of a prior 
final decision may nevertheless be reopened if new and 
material evidence is presented or secured.  38 U.S.C.A. 
§ 5108.  

It appears that the RO may have reopened the veteran's 
tuberculosis claim.  However, although the RO may have 
determined that new and material evidence was received to 
reopen the claim, the Board is not bound by that 
determination and must nevertheless consider whether new and 
material evidence has been received.  Jackson v. Principi, 
265 F.3d 1366 (Fed. Cir. 2001). 

In April 2002, the appellant again requested that the claim 
be reopened.  For claims received on or after August 29, 
2001, new evidence means existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156 (2004).  For the purpose of establishing 
whether new and material evidence has been submitted, the 
credibility of the evidence, although not its weight, is to 
be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

The veteran's service connection claim for tuberculosis was 
denied by the RO in November 1996 on the basis that there was 
no evidence of tuberculosis in service and no evidence of a 
connection to service.  It appears that when the RO issued 
the November 1996 decision there were no service medical 
records in the file.  However, certain service medical 
records are now included in the file.  Nevertheless, these 
service medical records are negative for any mention of 
tuberculosis in service.  In fact, the August 1967 
examination prior to discharge indicated that the veteran's 
lungs and chest were normal.  A chest x-ray at that time was 
negative.  These service medical records show that trained 
medical personnel were of the opinion at the time of the 
veteran's discharge examination that his lungs were 
clinically normal and normal by x-ray study.  Therefore, 
although new evidence has apparently been added to the claims 
file since the November 1996 rating decision, such evidence 
argues against the veteran's claim.  Evidence that is 
unfavorable to the appellant's case and which supports the 
previous denial cannot trigger a reopening of the claim.  See 
Villalobos v. Principi, 3 Vet. App. 450, 452 (1992).  The 
statements received from the veteran since the November 1996 
decision simply reiterate the same contentions that he 
advanced in connection with his earlier claim and are not new 
and material. 

In sum, the evidence received since the November 1996 rating 
decision is not new and material and does not establish a 
reasonable possibility of substantiating the claim.  As no 
new and material evidence has been received, the veteran's 
claim has not been reopened.       

Service Connection

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veteran's who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
cardiovascular disease, hypertension, and psychoses, are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).



PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a), a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  See 38 C.F.R. § 3.304(f).  

There is no evidence in the record that the veteran served in 
combat.  The veteran did not receive a combat award.  He was 
attached to a ship during his time on active duty, but there 
is noting in service personnel records to show combat.  As it 
is not shown the veteran engaged in combat, his any 
unsupported assertions of service stressors are not 
sufficient to establish the occurrence of such events.  
Rather, his alleged service stressors must be established by 
official service records or other credible supporting 
evidence.  38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 
128 (1997); Doran v. Brown, 6 Vet. App. 283 (1994).  The 
regulatory requirement for "credible supporting evidence" 
means that "the veteran's testimony, by itself, cannot, as a 
matter of law, establish the occurrence of a non-combat 
stressor."  Dizoglio v. Brown, 9 Vet. App. 163 (1996).

The veteran was sent a July 2002 RO letter requesting that 
the veteran provide a "complete detailed description of the 
specific traumatic incident(s)" causing his PTSD.  The 
September 2002 rating decision, March 2003 RO letter, and the 
September 2003 statement of the case have also informed the 
veteran of what evidence is necessary to establish service 
connection for PTSD.  However, no information has been 
received from the veteran detailing any specific stressors.  
The Board notes that a letter from the veteran's ex-wife was 
received in April 2002 indicating that the veteran had 
traumatic experiences in Vietnam.  However, these experiences 
were stated in general terms, no specific incidents during a 
specific time were indicated.  Moreover, there is no 
indication that these experiences caused the veteran to 
develop PTSD.  

There is currently no medical evidence of record that the 
veteran even suffers from PTSD.  The Board notes that VA 
treatment records indicate that the veteran has depression, a 
diagnosis of organic mood disorder, anxiety, as well as 
having a long standing alcohol and tobacco problem, but no 
clinical diagnosis of PTSD.  However, even assuming that the 
veteran currently suffers from PTSD, there is no competent 
evidence or record to suggest a link to a verified stressor.  
As already noted, the veteran did not participate in combat 
with the enemy and the veteran has not furnished any details 
of alleged stressor to allow for an attempt to verify such 
claimed stressors.  Service connection for PTSD must be 
denied as there is no evidence that any current PTSD that the 
veteran suffers from is related to his active duty service.
    
Low Back Injury

In April 2002, the veteran filed a claim for service 
connection for a low back injury from scrap mental.  However, 
he provided no evidence of any back injury or disability.  VA 
clinic records have been obtained and are part of the file, 
but there is no reference to treatment for the back.  Service 
medical records are negative for any low back injury or 
disability.  The August 1967 examination prior to discharge 
found that the veteran's spine and musculoskeletal condition 
was "normal."  This would suggest that any back injury 
during service was acute in nature and had resolved by the 
time of his discharge from service.  There is no competent 
evidence of a continuity of low back symptoms since service, 
and there is otherwise no competent evidence of record 
suggesting a link between any current back disability and 
service.  Service connection for low back injury must be 
denied as there is no evidence that any current back 
disability is related to his active duty service. 



Stomach Disability

Available service medical records are negative for any 
stomach disability.  The August 1967 examination prior to 
discharge recorded that both the veteran's abdomen and 
viscera as well as his G-U system were "normal."  

Post-service medical records revealed that the veteran was 
admitted to Loma Linda VA hospital in October 1987 for 
gastroenteritis with volume depletion.  The veteran was 
subsequently treated for other ailments in 1990, 1993, and 
1995 but no treatment was recorded for the stomach.  The 
veteran received treatment for a stomach problem in July 2001 
and it was noted at his next clinic visit in October 2001 
that his stomach was improved.  

There is no competent evidence of record of a link between 
the veteran's current stomach problems and his service.  
There is no record of any stomach disability in service or 
for 20 years after service.  Since there is no evidence of a 
relationship between any current stomach disability and 
service and the stomach problems did not occur until several 
years after service, service connection must be denied.      

Hypertension

Service medical records are negative for hypertension.  The 
veteran underwent three medical examinations in service and 
all three recorded a "normal" heart and vascular system.  
At the time of the veteran's discharge examination in August 
1967, his blood pressure was reported as 106/76. 

There is also no competent evidence showing that hypertension 
was manifested within one year of discharge from service.  
The first post-medical record of hypertension is many years 
after service.  The medical records in the spring of 1995 
indicated a history of hypertension.  The veteran continued 
to be treated for hypertension, atherosclerotic heart 
disease, angina without myocardial infarction, and the 
residuals of a 1992 percutaneous transluminal coronary 
angioplasty up through 2003.  

There is simply no link to service for the veteran's 
hypertension.  Even assuming that the veteran had 
hypertension just prior to his 1992 angioplasty he did not 
develop hypertension until more than 20 years after service.  
Since the veteran did not have hypertension in service or for 
several years after service, service connection for 
hypertension must be denied.   

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.  


ORDER

The appeal is denied to all issues.



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


